DETAILED ACTION
This is a first Office action on the merits to the application filed 09/01/2020. Claims 1-10, 21-22 and 25-32 are pending. Claims 11-20, 23-24 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 28 discloses that it depends from claim 14 (claim 14 is cancelled). Claim 28 would appear to depend from claim 27. Applicant should correct.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-10, 21-22, 25-32 are rejected under 35 U.S.C 103 as being unpatentable over Lee et al. (US9876712), hereinafter “Lee”, in view of Eastlake et al. (US20160261498), hereinafter “Eastlake”.

Regarding claim 1 and 21, Lee teaches:
A message processing method, comprising: 
receiving, by a forwarding plane device, a first proxy processing table, the first proxy processing table being configured for indicating a processing manner for a first type of message by the forwarding plane device (Lee Fig. 3, [0046-0050]: In an SDN network, the second switch 220 receives from the controller 100 transmit flow information and a process command message for a process operation of the ARP request packet (setting up the second switch for ARP proxy function). Fig. 3, right side, second switch) ; 
Lee teaches the processing of the first received message (Fig. 5, Steps S531, S533) by ARP proxy function but not the details of the processing:
However, Eastlake teaches the details of the ARP message request processing:
processing a received first message based on the first proxy processing table (Eastlake, Fig. 2, [0037-0059], ARP request Initial message 220 is processed by Proxy 125 and Server 135, with Response Message (Fig. 6) with details of assigned MAC address and port, along with original EtherType field, etc. all used for proxy action to complete response to client.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to provide details of the assigned MAC address for the destination switch in the response message used to check/match the initial message request, to quickly complete the proxy action of the switch.  

Regarding claim 2 and 25, Lee teaches:
The method of claim 1, wherein before the receiving, by a forwarding plane device, a first proxy processing table, the method further comprises: 
receiving, by the forwarding plane device, a second message of the first type; 
sending the second message to a control plane device (Lee Fig. 3, [0046]: Second terminal 12 may broadcast the ARP packet request packet in order to find the MAC address of the firs terminal 11 {circle around (1)}. First step in setting up the proxy function/flow table in second switch).


Regarding claim 3 and 26, Lee teaches:
The method of claim 2, wherein the processing a received first message based on the first proxy processing table comprises: 
in response to a matching result being yes, processing the first message based on the processing manner corresponding to the message type acquired by matching (Lee, Fig. 5 [70]: Steps S531, S533. When terminal connected to the first switch that is capable of performing the ARP proxy function makes the ARP request (S531), the first switch may directly transmit the ARP response message (including the MAC address).)
Lee does not teach:
acquiring a type of the first message; 
matching a message type that is identical to the type of the first message in the first proxy processing table; 
However, Eastlake teaches verifying the first message:
acquiring a type of the first message; 
matching a message type that is identical to the type of the first message in the first proxy processing table (Eastlake, Fig.4 [0047]: Detail of step 220/230 where decision diamond 420 is used to decide whether to transmit message onto controller, serving functionally to verify the initial message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to provide a similar function to provide a similar result, i.e. verify the initial message, to be processed by the proxy function.  

Regarding claim 4 and 27, Lee teaches:
The method of claim 2, wherein the processing a received first message based on the first proxy processing table comprises: 
in response to a matching result being no, forwarding the first message to the control plane device (Lee, Fig. 5, Steps S541, S543, S545 and S547 [72]: When the terminal connected to the second switch that is not capable of performing the ARP proxy function makes the ARP request (S541), the second switch may transmit the ARP request to the controller since the second switch does not perform the ARP proxy function (S543). The controller basically then performs the ARP proxy function (S545).)
Lee does not teach: 
acquiring a type of the first message; 
matching a message type that is identical to the type of the first message in the first proxy processing table; 
However, Eastlake teaches verifying the first message:
acquiring a type of the first message; 
matching a message type that is identical to the type of the first message in the first proxy processing table (Eastlake, Fig.4 [0047]: Detail of step 220/230 where decision diamond 420 is used to decide whether to transmit message onto controller, serving functionally to verify the initial message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to provide a similar function to provide a similar result, i.e. verify the initial message, to be processed by the proxy function.  


Regarding claim 5 and 28, Lee teaches:
The method of claim 4, further comprising: 
updating the first proxy processing table by using the second proxy processing table (Lee, Fig. 3, [48]: The second switch 220 may generate or update a flow table using the flow table information transmitted from the controller. Such as would be the case for receiving new or different flow table information).
Lee does not teach repeating or looping the initial ARP request message, such that would result in a new set of flow table information:
receiving, by the forwarding plane device, a second proxy processing table;
However, Eastlake teaches:
receiving, by the forwarding plane device, a second proxy processing table; (Eastlake, [0053}: The status of the MAC address in the response message is that the address is tentatively in use. The server 135 may remove that status based on any suitable trigger such as a timer for a lease renewal. Meaning that the ARP proxy response function can expire and require the switch to renew the information supporting ARP proxy function.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to provide a mechanism for keeping the ARP proxy function current with changes to the switch and server configuration, and to reduce rejected initial ARP request messages.


Regarding claim 6 and 22, Lee teaches:
A message processing method, comprising: 
constructing, by a control plane device, a first proxy processing table based on a first type of message and a processing manner for the first type of message (Lee, Fig. 3 [0046-0049]: After receiving ARP request packet from Switch 220, controller 100 may transmit flow table information and a process command message for a process operation of the ARP request to the second switch - Step {circle (30} in Fig 3, from controller 100 to second switch.) 
sending the first proxy processing table to a forwarding plane device (Lee, Fig.3 [0047]: Functionally, transmitting flow table to set up routing path for the ARP request and response in advance, to the second switch). 

Regarding claim 7 and 29, Lee teaches:
The method of claim 6, wherein before the constructing, by a control plane device, a first proxy processing table based on a first type of message and a processing manner for the first type of message, the method further comprises: 
receiving, by the control plane device, a second message of the first type sent by the forwarding plane device (Lee Fig. 3 [0046-0049]: Second terminal 12 sends (broadcasts)  ARP request packet in order to find MAC address of the first terminal 11. See Fig. 3, step {circle (10}.)

Regarding claim 8 and 30, Lee teaches:
The method of claim 7, wherein the constructing, by a control plane device, a first proxy processing table based on a first type of message and a processing manner for the first type of message comprises (Lee [0047]: Controller 100 transmits flow table information and a process command message for a process operation of the ARP request to the second switch 220): 
Lee teaches the transmission of proxy function information but does not teach the details of the construction of the proxy information:
parsing, by the control plane device, the second message to acquire the first type corresponding to the second message and the processing manner for the first type of message 
establishing a first corresponding relationship between the first type of message and the processing manner for the first type of message 
storing the first corresponding relationship into the first proxy processing table (Eastlake .
However, Eastlake teaches:
parsing, by the control plane device, the second message to acquire the first type corresponding to the second message and the processing manner for the first type of message (Eastlake Fig. 2 [0046], Fig. 4 [0047-0049]: The initial ARP request message is received by the proxy 125, and parsed to reveal 330 EtherType field (Fig. 3) that may comprise an assigned value indicating type of S-LAAP message (among other fields)); 
establishing a first corresponding relationship between the first type of message and the processing manner for the first type of message (Eastlake Fig.2 [0044], Fig. 3: EtherType field 330 is a two-octet field used to indicate a protocol used for the initial message and/or indicate the size of the initial message); 
storing the first corresponding relationship into the first proxy processing table (Eastlake Fig. 2 Step 240, Fig. 5 [0051-0055]: Various steps by controller creates response message comprising of MAC address and parsed information from initial message. Fig. 6 [0056-0058]: Response message including assigned MAC address and port of transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to facilitate where and how the assigned MAC address for the ARP response can be found, and to reduce the load of packets (reduce flooding) sent to the controller.

Regarding claim 9 and 31, Lee teaches:
The method of claim 6, wherein after the sending the first proxy processing table to a forwarding plane device, the method further comprises: 
receiving, by the control plane device, a first message sent by the forwarding plane device, there being no message type that is identical to the type of the first message in the first proxy processing table (Lee, Fig. 5, Steps S541, S543, S545 and S547 [72]: When the terminal connected to the second switch that is not capable of performing the ARP proxy function makes the ARP request (S541), the second switch may transmit the ARP request to the controller since the second switch does not perform the ARP proxy function (S543). The controller basically then performs the ARP proxy function (S545).); 
Lee does not teach:
parsing the first message, to acquire a second type corresponding to the first message and a processing manner for the second type of message
establishing a second corresponding relationship between the second type of message and the processing manner for the second type of message
storing the second corresponding relationship into a second proxy processing table
However, Eastlake teaches:

parsing the first message, to acquire a second type corresponding to the first message and a processing manner for the second type of message (Eastlake Fig. 2 [0046], Fig. 4 [0047-0049]: The initial ARP request message is received by the proxy 125, and parsed to reveal 330 EtherType field (Fig. 3) that may comprise an assigned value indicating type of S-LAAP message (among other fields)); 
establishing a second corresponding relationship between the second type of message and the processing manner for the second type of message (Eastlake Fig.2 [0044], Fig. 3: EtherType field 330 is a two-octet field used to indicate a protocol used for the initial message and/or indicate the size of the initial message); 
storing the second corresponding relationship into a second proxy processing table (Eastlake Fig. 2 Step 240, Fig. 5 [0051-0055]: Various steps by controller creates response message comprising of MAC address and parsed information from initial message. Fig. 6 [0056-0058]: Response message including assigned MAC address and port of transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to facilitate where and how the assigned MAC address for the ARP response can be found, and to reduce the load of packets (reduce flooding) sent to the controller.

Regarding claim 10 and 32, Lee does not teach:
The method of claim 9, further comprising: sending, by the control plane device, the second proxy processing table to the forwarding plane device.
However, Eastlake teaches:
The method of claim 9, further comprising: sending, by the control plane device, the second proxy processing table to the forwarding plane device.

(Eastlake, [0053]: The status of the MAC address in the response message is that the address is tentatively in use. The server 135 may remove that status based on any suitable trigger such as a timer for a lease renewal. Meaning that the ARP proxy response function can expire and require the switch to renew the information supporting ARP proxy function. Server completes ARP proxy enablement process by sending updated transmit information to the switch.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eastlake into the method of Lee in order to provide a mechanism for keeping the ARP proxy function current with changes to the switch and server configuration, and to reduce rejected initial ARP request messages.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461